DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  “The device for packaging” should be changed to - -A device for packaging- -. Line 2, “an applicator device” should be changed to - -the applicator device- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roualdes (FR 3,004,627).
Roualdes discloses an applicator device for applying a cosmetic product onto keratinous materials, comprising (see page 11, line 10 to page 12, line 19; figures 1 and 5A-6C) a rod (4), the rod (4) having a first and a second end, the rod (4) extending in a longitudinal direction (X) of the rod (4) between the first and second ends of the rod (4),- 
Regarding claim 2, the rod (4) is rigid (see page 2 of translation).
Regarding claim 3, the maximum bending angle is at most 30 degrees (see page 3 of translation).
Regarding claim 4, the core (10) has a cross-section, the cross-section of the core has a diameter, the rod (4) has a cross-section, the cross-section of the rod has a diameter, the diameter of the cross-section of the core being less than or equal to;- of the cross-section of the rod (see Figure 5A).
Regarding claim 5, the rod (4) has a housing (24) extending in the longitudinal direction of the rod between a bottom of the housing and an outlet of the housing at the second end of the rod , the application portion (11) of the applicator element protruding 
Regarding claim 6, the core (10) is fixed in a hole (28) that opens at the bottom of the housing (24), (see Figure 5A)
Regarding claim 7, the housing (24) is tubular, the housing having a length measured between the bottom of the housing and the outlet of the housing, and a diameter measured in a plane transverse to the length, the length of the housing (24) (see Figures 5A-5C)
Regarding claim 8, the housing (24) is frustoconical, the housing having a length  and a maximum diameter, measured in a plane transverse to the length, at the end of the rod (4), the length of the housing (see Figures 5A-5C).
Regarding claim 9, the core (10) comprises, a twisted wire, the application portion (11) being formed by tufts of bristles gripped by the twisted wire (see page 7 of translation)
Regarding claim 10, the core (10) extends in a longitudinal direction of the applicator element at rest and the tufts of bristles (11) extend transversely to the longitudinal direction of the applicator element at rest (see Figure 5A)
Regarding claim 11, the tufts of bristles (11) have a longitudinal position on the core (10) and a length measured transversely to the longitudinal direction of the applicator element, the length of the tufts of bristles being a function of the longitudinal position on the core (see Figure 5A).
Regarding claim 12, the core (10) has a short-bristled portion (a), said short-bristled portion (a) being distinct from the application portion (11) of the applicator 
Regarding claim 13, the wire has a diameter greater than or equal to 0.3 mm (see Figure 7 of translation).
Regarding claim 14, the applicator element (11) has an application portion provided with spikes (i.e. ends of brisltes).
Regarding claim 15, the applicator element has a base portion contiguous with the application portion (see Figure 5A)
Regarding claim 16, the applicator element, is of flexible material (see Page 7 of translation).
Regarding claim 17, the core (10) is one piece with the rod (see translation page 8).
Regarding claim 18, the core (10) is one piece with the applicator element (see Figure 5A).
Regarding claim 19, the core (10) is distinct from the rod and from the applicator element (see Page 7 of translation).
Regarding claim 20, the core (10) has a diameter greater than 0.3 mm, (see page 7 of translation).
Regarding claim 21, the core (10) has a diameter less than 2.5 mm (see page 7 of translation.
Regarding claim 22, a container (2) for containing the product (P) to be applied, the applicator device being suitable for fixing to the container (2) such that the applicator 
Regarding claim 23, the container (2) has an opening and the gripping member (6) is suitable to be fixed on the container in order to close the opening of the container (see Figure 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/11/2022